Per Curiam.
Defendant contends upon this appeal from judgment of conviction of simple robbery, Minn. St. 609.24, that the evidence was, as a matter of law, insufficient to support a verdict of guilty. We have carefully considered this contention and find that it has no merit. No useful purpose would be served by reciting the facts in detail. Suffice it to say, the victim, who positively identified defendant at trial as the man who acted as a lookout during the robbery, had sufficient opportunity to see both the man who actually robbed him as well as the man who obviously acted as lookout. Not only did the victim’s detailed description fit defendant and the man with whom he was arrested, but the two were arrested moments after the robbery and in close proximity to the scene of the robbery. Further, their actions at the scene of the arrest were consistent with and pointed towards guilt. It is true that the victim was not sure of his identification of defendant at the preliminary hearing, but in view of everything else, including his positive identification of defendant at the time of arrest as well as at trial, that fact does not render the proof insufficient.
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.